PD-1341-14
                                                                     COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
                                                                     Transmitted 4/24/2015 2:13:36 PM
                                                                       Accepted 4/24/2015 2:28:16 PM
                                                                                       ABEL ACOSTA
                                IN THE                                                         CLERK
           COURT OF COURT OF CRIMINAL APPEALS OF TEXAS
                    ______________________________
                                No. PD-1341-14
                       _______________________________
                                                                             April 24, 2015

                         STACY STINE CARY, Appellant

                                           v.

                        THE STATE OF TEXAS, Appellee

__________________________________________________________________
   On Appeal from the Court of Appeals, Fifth District of Texas at Dallas
                 Court of Appeals No. 05-12-01421-CR
__________________________________________________________________


               APPELLANT'S UNOPPOSED FIRST MOTION
             TO EXTEND TIME TO FILE APPELLANT’S BRIEF

      Appellant Stacy Stine Cary respectfully moves for an extension of time to

file her Appellant’s Brief by thirty (30) days. In support of this motion, she would

respectfully show as follows:

      1.     The deadline for filing the Appellant’s Brief is April 24, 2015.

      2.     Appellant seeks a thirty-day extension.

      3.     An extension is necessary because of appellate counsel’s schedule

since the time the PDR was granted, the complexity of the facts and issues, and the

fact that the Fifth Court of Appeals has now issued an opinion in the related case of

David Cary v. State of Texas, No. 05-13-01010-CR, in which the Court of Appeals


Unopposed Motion for Extension of Time--Page 1
reversed the appellant’s conviction, and this opinion should be addressed in the

initial brief. APPELLEE, THE STATE OF TEXAS, DOES NOT OPPOSE

THIS REQUESTED EXTENSION.

      4.     No previous extension has been sought or granted.

                                        Respectfully submitted,



                                        ____/s/ John M. Helms____________
                                        John M. Helms
                                        Texas Bar No. 09401001
                                        BRODEN, MICKELSEN, HELMS &
                                        SNIPES, LLP
                                        2600 State Street
                                        Dallas, Tx 75204
                                        Tel: (469) 951-8496
                                        Fax: (214) 720-9594
                                        john@johnhelmslaw.com

                                        ATTORNEY FOR APPELLANT,
                                        STACY STINE CARY




                       CERTIFICATE OF CONFERENCE

     Undersigned counsel has conferred with Joseph Corcoran, counsel for
Appellee, the State of Texas, and the Appellee does not oppose this motion.

                                                 ____/s/ John M. Helms____________
                                                 John M. Helms




Unopposed Motion for Extension of Time--Page 2
                          CERTIFICATE OF SERVICE

      This certifies that a true and correct copy of this instrument has been served
on counsel of record on April 23, 2015, as follows:

Joseph Corcoran
Assistant Attorney General
P.O. Box 12548
Capitol Station
Austin, TX 78711
* DELIVERED VIA E-MAIL *
                                                 ____/s/ John M. Helms____________
                                                 John M. Helms




Unopposed Motion for Extension of Time--Page 3